Shareholder meeting (unaudited) The Fund held its Annual Meeting of Shareholders on January 22, 2010. The following action was taken by the shareholders: Proposal: Election of eleven (11) Trustees to serve until their respective successors have been duly elected and qualified. THE PROPOSAL PASSED FOR ALL TRUSTEES ON JANUARY 22, 2010. TOTAL VOTES FOR TOTAL VOTES WITHHELD THE NOMINEE FROM THE NOMINEE James R. Boyle 9,116,830 225,841 James F. Carlin 9,108,346 234,325 William H. Cunningham 9,110,289 232,382 Deborah C. Jackson 9,096,500 246,171 Charles L. Ladner 9,108,764 233,907 Stanley Martin 9,114,315 228,356 John A. Moore 9,103,485 239,186 Patti McGill Peterson 9,096,087 246,584 Steven R. Pruchansky 9,098,797 243,874 Gregory A. Russo 9,110,516 232,155 John G. Vrysen 9,110,849 231,822
